Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 1 of 18




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                            CASE NO: 9:19-cv-81160-RS

   APPLE INC.,

         Plaintiff,
   v.

   CORELLIUM, LLC,
       Defendant.

   __________________________________/

   DEFENDANT CORELLIUM, LLC’S REPLY STATEMENT OF MATERIAL FACTS IN
            SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 2 of 18



         Defendant Corellium, LLC (“Defendant” or “Corellium”), pursuant to Federal Rule of
  Civil Procedure 56(c) and S.D. Fla. L.R. 56.1, hereby submits its Reply Statement of Material
  Facts in Support of Its Motion for Summary Judgment in reply to Plaintiff Apple Inc.’s Response
  to Defendant Corellium, LLC’s Statement of Material Facts in Support of Corellium’s Motion for
  Summary Judgment (“PSOF Opp.”), ECF No. 517, and states as follows:
        I. DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANT’S
                       STATEMENT OF MATERIAL FACTS 1

         Plaintiff does not dispute the material facts in paragraphs 1-5, 7, 8, 17, 21, 24, 25, 27-29,
  31, 38-40, 43-44, 61, 67, 73, 74.
  6. Plaintiff does not dispute “that IPSW files are publicly available for free download,” 2 or that
      those files are freely available from Apple.
  9. Plaintiff does not dispute that Corellium does not unencrypt any parts of iOS, or that
      Corellium “ordinarily” does not use any encrypted parts of iOS. Plaintiff’s claim that
      Corellium “use[s]” “decrypted versions of the IPSW (e.g. iBoot)” is not supported by any
      facts. Corellium allows users to provide their own “unencrypted SEP and iBoot firmwares”
      that the Corellium product will load. Ex. 25 (Gorton Dep.) at 96:3-19.
  10. Plaintiff does not dispute “that iOS includes open source code, including in the kernel.”
      Plaintiff attempts to paint this fact as “not material” because Corellium allegedly “uses entire
      IPSW files which contain Apple’s original content.” However, the Corellium product only
      uses portions of the IPSW files and transforms portions of what is used for its security
      research purpose. See DSMF 3 ¶¶ 45-47. Any storage attendant to downloading and
      unpacking is “as transient as possible” because the product “dynamically unpacks the IPSW
      file as it is downloading.” Id. ¶ 53. Finally, IPSW files are provided by (i.e. downloaded or
      copied) Corellium’s users, not Corellium. Id. ¶¶ 54-55.

  1
    Defendant objects to Plaintiff’s attempt to incorporate by reference its own Statement of Facts
  (“PSOF”), ECF No. 455, and exhibits. Local Rules make clear that the “opponent’s Statement of
  Material Facts” rebutting the movant’s statement of material facts is limited to 10-pages and
  additional facts are limited to 5-pages. S.D. Fla. L.R. 56.1(b)(2)(D). Subject to this objection, and
  to the extent Apple is permitted to incorporate its Statement of Facts over this objection, to preserve
  its rights Corellium hereby incorporates by reference its response (“DSMF Opp.”) to Plaintiff’s
  PSOF, ECF No. 513.
  2
    Unless otherwise indicated, all quoted material is from the corresponding entry in the PSOF Opp.
  3
    References to “DSMF” refer to Defendant Corellium, LLC’s Statement of Facts in Support of Its
  Motion for Summary Judgment and Incorporated Memorandum of Law, ECF No. 457.


                                                     1
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 3 of 18



  11. Plaintiff does not dispute that the listed examples are “open source code used by Apple.” The
     Krstic deposition testimony lists other examples of open source code in iOS. Ex. 1 (Krstic
     Dep.) at 58:2-15. This fact is material. See Material Fact No. 10, supra.
  12. Plaintiff does not dispute “that a user can download an IPSW file without being affirmatively
     presented with the iOS [SLA],” which disposes of Apple’s claim that the unpresented iOS
     SLA, to which the user does not agree to until “the iOS installation process” on an iPhone or
     other physical iOS device, can “apply to the act of downloading the IPSW file.” This fact is
     material because Apple can present no evidence that IPSW downloaders are subject to an
     agreement that they did not see, much less agree to. Thus, the terms of the SLA are
     immaterial as they do not embody Apple’s copyrights but rather its own terms.
  13. Plaintiff does not dispute this material fact except to claim that IPSW downloaders are
     subject to the iOS SLA despite not seeing the SLA, much less agreeing to it. This is a legal
     conclusion, and in any event is false. See Material Fact No. 12, supra.
  14. Plaintiff does not dispute the material fact. Plaintiff’s additional commentary is irrelevant.
  15. Plaintiff does not dispute the material fact. Plaintiff’s additional commentary that Corellium
     engages in “circumvention” is a legal conclusion and false. See Defendant Corellium, LLC’s
     Memorandum in Opposition to Plaintiff Apple Inc.’s Motion for Partial Summary Judgment
     (“Def.’s SJ Opp.), ECF No. 512 at 8-11.
  16. Defendant disputes Apple’s claim that the trust cache and the code that presents the SLA to
     the user are technical control measures (“TCMs”). Compare Ex. 9 No. 16 with Def.’s SJ
     Opp. at 10-11. Each of the other TCMs are based in hardware, not software. See Ex. 9 (Apple
     Inc.’s Verified Second Am. Resp. & Objs. to Corellium’s Second Set of Interrogs.) No. 16
     (explaining that each of the authorization server, secure boot chain, ECID, SEP, and PAC
     rely on Apple’s hardware).
  18. Plaintiff does not dispute
                                     In disputing that the secure boot chain is
                                                                         Plaintiff relies only on self-
     serving declarations specifically prepared for summary judgment that only address iOS as a
     whole, and not the kernel specifically. Plaintiff does not dispute that Apple’s Head of
     Security Engineering testified that there is




                                                    2
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 4 of 18




  19. Plaintiff does not dispute that anyone “can download IPSW files and look at the unencrypted
      files’ contents.” Plaintiff’s assertion that “users cannot run, execute, or dynamically interact
      with those files as iOS unless and until the files are installed on approved Apple devices” is
      belied by the Corellium product itself. Plaintiff provides no facts to support its false claim
      that TCMs exist in the IPSW files themselves. See Material Fact No. 16, supra.
  20. Plaintiff does not dispute “that new versions of iOS exclude previously published and
      registered portions of iOS.” Plaintiff concedes that the copyrights that it asserted in this
      action “do not protect iOS as a whole,” DSMF ¶ 20, because “each iOS registration protects
      everything new in that version.” In addition, portions of iOS are open source, including
      “most but not all of the kernel code.” Ex. 3 (Andrews Dep.) at 91:21-92:5. See also Ex. 4
      (Marineau-Mes Dep.) at 37:16-22 (explaining that “Core OS, certainly the kernel Darwin . . .
      has its foundation in open source and research projects that date back 30 or 40 years”);
      Material Fact No. 10, supra.
  22. Plaintiff does not dispute the material fact. The content of the deposits are “illustrative
      excerpts of new material” in each copyright registration. PSOF Opp. ¶ 20.
  23. Plaintiff does not dispute that “its asserted iOS copyrights do not cover the Boot ROM or
      third-party open source code.” Plaintiff further does not dispute that its asserted copyrights
      do not cover the Low Level Bootloader or kernel cache. The Nieh Declaration assumes that
      “the original and non-open-source components of iOS” are “the subject of Apple’s registered
      copyrights,” PEX 91 (Nieh Decl.) ¶ 12, but does not assume or assert that the Low Level
      Bootloader or kernel cache are the subject of Apple’s asserted copyrights. The kernel cache
      is largely based on open source material and not subject to any copyright. See Material Fact
      No. 20, supra.
  26. Plaintiff does not dispute that it was aware of Virtual in 2014. Plaintiff disputes that the
      Virtual technology is the same as “this technology” by Corellium but does not dispute that
      the Virtual technology is “similar to Corellium.” Def.’s SJ Opp. at 3. 4

  4
    Defendant mistakenly referred to and attached the rough, rather than the final, deposition
  transcript of Mr. Wade. Apple claims no prejudice from the error and does not object “that the
  material cited to support or dispute a fact cannot be presented in a form that would admissible in
  evidence.” Fed. R. Civ. P. 56(c)(2) (emphasis added).


                                                    3
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 5 of 18



  30. Plaintiff does not dispute that Corellium developed its product, “which enables users to load
     firmware files,” and that the product “can be used for security testing, research, and
     development.” Defendant admits that it uses portions of IPSW files that it transforms to run a
     modified version of iOS suitable for security research on Corellium’s hardware. See PSOF
     Opp. ¶ 30 (“Corellium modifies IPSW files”); Ex. 6 (Wang Dep.) at 146:18-147:1. Because
     the Corellium product does not include “important features of iOS,” see DSMF ¶¶ 3, 46, it
     does not “display[] a working version of iOS to Corellium’s users,” PSOF Opp. ¶ 30.
     Corellium maintains a database of freely available IPSW files solely for internal testing
     purposes. Material Fact No. 91, infra. Corellium does not “provide[] customers thumb drives
     of IPSW files.” See Material Fact No. 54, infra; DSMF Opp. ¶ 54.
  32. Plaintiff does not dispute that its employee was aware that Corellium intended that its
     customers “’will pay a subscription model to have access to ios running on a hypervisor and
     SEP running on qemu.’” DSMF ¶ 32 (quoting Ex. 46 (Apl-Corellium_00003979) at 80).
     Plaintiff’s additional commentary about whether Corellium had any customers, whether
     some employees at Apple now claim that Wade exaggerates, and what Apple then-knew
     about Corellium’s technology is irrelevant to what Apple knew in 2017 about Corellium’s
     intent to commercialize its product.
  33. Plaintiff does not dispute the material fact. Plaintiff’s additional and unsupported claim that it
     did not “learn the key technical details as to how Corellium’s technology worked” is false.
     Chris Wade demonstrated the Corellium Product to Apple employees on at least 3 occasions
     and answered Apple’s questions about how Corellium virtualized Apple’s hardware to enable
     users to run a version of iOS for security research on Corellium’s hardware. Apple
     employees understood how Corellium was able to virtualize Apple’s hardware. Ex. 48 (Apl-
     Corellium_00000607) at 07; Ex. 38 (Apl-Corellium_00000744) at 45; Ex. 49 (Apl-
     Corellium_00000874) at 76, 06; Ex. 50 (Apl-Corellium_00000887) at 88; Ex. 51 (Apl-
     Corellium_00000882) at 83.
  34. Plaintiff does not dispute the material fact. Plaintiff’s characterization of Ms. Gorton’s
     deposition testimony “as lacking foundation and asserting legal conclusions” is wrong. See
     Ex. 25 (Gorton Dep.) at 177:5-7 (Plaintiff’s examiner clarifying that “I’m not asking for the
     legal basis, but what facts underpin that belief?”).
  35. Plaintiff does not dispute that Apple employees provided positive feedback on the Corellium



                                                    4
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 6 of 18



      technology and team. To the extent that Plaintiff disputes with the characterization as
      “universally positive,” Mr. Andrews testified that he “received positive feedback from
      everyone who gave me feedback,” that some of the feedback was “constructive,” and that
      “there was no negative feedback that [he] received.” Ex. 3 (Andrews Dep.) at 192:20-193:15.
  36. Plaintiff does not appear to dispute that it “encouraged Apple’s development.” DSMF ¶ 36.
      See also Ex. 7 (First RFAs) No. 2. Plaintiff disputes the implication that Apple encouraged
      Corellium for any purpose outside of Apple acquiring the company. However, Apple knew
      about the Corellium product and that Corellium intended to provide a subscription model for
      its customers. Material Fact Nos. 32-33, supra. No one at Apple ever told anyone at
      Corellium that its product violated Apple’s copyrights or the Digital Millennium Copyright
      Act (“DMCA”). DSMF ¶ 72. There is no evidence in the record that anyone at Apple told
      anyone at Corellium that it had to shut down any commercialization efforts. See DSMF ¶¶
      72-73.
  37. Plaintiff does not dispute the material fact. Plaintiff’s attempt to limit this fact to mere
      “brainstorming” is belied by Apple’s detailed plans for Corellium. See, e.g., Ex. 34 (Apl-
      Corellium_00044386) at 86-87 (noting “4 key reasons for wanting to acquire” Corellium and
      laying out “a set of 30, 60 and 90 day goals” and a “longer term roadmap”).
  41. Plaintiff disputes that “Corellium did not use any Apple proprietary code in the development
      of the” Corellium product, DSMF ¶ 41, but provides no evidence to the contrary. Plaintiff’s
      sole evidence is that Mr. Skowronek testified that he utilized Apple’s IPSW files in the
      development of the Corellium product. IPSW files are freely available to download and
      inspect, and Corellium is unable read any copyrighted iOS object code. See Material Fact
      Nos. 6, 9, 12-13, 56; DSMF ¶¶ 6, 9, 12-13, 56. Mr. Wang’s comments were about whether
      access to                        would “be helpful in understanding how iOS devices work,”
      and not about Mr. Wang’s work with his former employer. See Ex. 6 (Wang Dep.) at 86:17-
      87:5 (cited by Plaintiff) (introducing a new exhibit and related questions). Mr. Krstic’s rank
      speculation about what might have been possible is not evidence. E.g. FRE 701. Plaintiff
      disputes statements                                                                     Corellium
      product but provides zero evidence to the contrary. See also Material Fact No. 81, infra.
  42. Plaintiff disputes that the Corellium product “itself does not incorporate any Apple code.”
      Plaintiff fails explain the basis for disputing this fact and appears to confuse the Corellium



                                                     5
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 7 of 18



     product “itself” with the output or development of the Corellium product. PSOF Opp. ¶ 42
     (citing PSOF Opp. ¶ 30, PSUF ¶¶ 4, 36-39, 50-56 (discussing how the Corellium product is
     used); PSOF Opp. ¶¶ 41, 81 (discussing how the Corellium product was developed)). The
     cited testimony is clear that the Corellium product itself does not incorporate any Apple
     code. See DSMF ¶ 42.
  45. Plaintiff disputes that Corellium “transforms iOS” but admits that Corellium “modifies iOS
     to run on Corellium’s hardware.” Corellium’s modifications are transformative. See, e.g.,
     DSMF ¶¶ 46-52 (explaining how Corellium transforms iOS to serve its security research
     purpose). Defendant objects to Plaintiff’s legal conclusion that those modifications bypass
     any of Apple’s TCMs. In any event, Plaintiff is wrong. See Def.’s SJ Opp. at 8-11.
  46. Plaintiff does not dispute that Corellium “does not currently virtualize the full functionality
     of the identified features.” This concession rebuts Plaintiff’s unsupported claim that the
     Corellium product presents icons for programs that are non-functional and not virtualized “so
     that a user can launch them from the home screen of the iOS virtual device.” PEX 107
     merely shows that icons exist, not their purpose. It also rebuts Plaintiff’s claim that the
     Corellium product “virtualizes almost the full functionality of the user interface of a real
     iPhone.” Plaintiff’s speculation as to Corellium’s future plans is speculative and irrelevant. In
     any event, it is incorrect. The cited evidence shows that Corellium might plan to offer the
     ability to “spoof” the feature (calls, texts, FaceID and TouchID), directly “input” data and
     images for the feature (i.e. camera, GPS), or “pass-through” information (i.e. gestures) for
     only some of the listed features. See PEX 63 (Correllium-009106) at 2-3; PEX 92 (Nieh
     Suppl. Rpt.) ¶ 106 (citing the June 2019 version of the same Sales FAQ). None of these
     constitute “virtualiz[ing] the full functionality of the identified features.”
  47. Plaintiff does not dispute that the Corellium product “provides its users with a version of iOS
     which can be used for security research.” Plaintiff’s additional commentary is irrelevant, and
     the testimony of Apple’s employees demonstrates that Apple understood that Corellium’s
     stated purpose was security research. Ex. 1 (Krstic Dep.) at 100:11-21; Ex. 43 (Betz Dep.) at
     23:18-24:3.
  48. Plaintiff effectively concedes the material fact.
  49. Plaintiff disputes only “the implication that iOS security researchers utilizing retail iPhones
     must rely on vulnerabilities to conduct their research.” But see Material Fact No. 58, infra.



                                                    6
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 8 of 18



     The cited Mr. Shirk testimony makes clear that, in the absence of a jailbroken device, a
     security researcher normally “need[s] to hold those vulnerabilities.” Ex. 44 (Shirk Dep.) at
     93:11-94:7.
  50. Plaintiff disputes the material fact on the basis that Mr. Wang’s testimony lacks foundation
     and is speculative. But Mr. Wang testified as to his reward-winning experience in the bug
     finding community and the need to retain vulnerabilities to conduct further research except
     where, as with the Corellium product, the device “is not jailed in the first place.” Ex. 6
     (Wang Dep.) at 44:1-47:1. Plaintiff’s protest that Corellium does not require security
     researchers to submit bugs to Apple is both consistent with Apple’s practice regarding the
     Bug Bounty Program, Ex. 44 (Shirk Dep.) at 78:1-24, and irrelevant.
  51. Plaintiff only disputes that the features that the Corellium product virtualizes “with as much
     fidelity as possible . . . are relevant to security research.” However, Apple’s support for
     disputing this material fact is both wrong, see Material Fact Nos. 48, 63, and addresses only
     whether security research is the only or sole use of the Corellium product. See PSOF Opp. ¶¶
     48 (disputes that the features “only exist for security research”), 63(disputes that the
     Corellium product is “designed solely” or “only . . . for security research”). Thus, Plaintiff
     effectively concedes the material fact.
  52. Plaintiff only disputes that the kernel patches are “relevant to security research,” a claim
     which fails for the same reasons as in Material Fact No. 51.
  53. Plaintiff disputes only that storage associated with downloading and dynamically unpacking
     the IPSW files is “transient.” However, Plaintiff’s convoluted and unexplained objection, see
     PSOF Opp. ¶ 53 (citing, without explanation, to 14 unrelated paragraphs, each with their own
     record citations), actually supports the fact that such storage is “transient.” See, e.g., PEX 86
     (Nieh Suppl. Rep.) ¶ 13 (cited at PSOF Opp. ¶ 89) (noting that the downloaded copy of the
     IPSW file remains only through set up and only for “a few minutes”).
  54. Plaintiff adds that Corellium provides IPSW files used by the Corellium product. Plaintiff is
     wrong. IPSW files are used by Corellium solely for internal testing. Ex. 32 (Skowronek
     Dep.) at 218:17-25; Material Fact No. 91, infra. Corellium does not provide IPSW files to its
     customers. DSMF Opp. ¶ 54.
  55. Plaintiff does not dispute the material fact “as written.” Plaintiff’s implication that users
     obtain IPSW files through Corellium, see PSOF ¶¶ 54, is wrong. See DSMF ¶ 54.



                                                    7
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 9 of 18



  56. Plaintiff disputes that Corellium is unable to offer virtualization services for iOS prior to
     10.3. Plaintiff has already conceded that the Corellium product “supports virtualization of all
     iOS operating systems beginning with iOS 10.3 through the current iOS 13.” PSOF ¶ 36
     (emphasis added). Notwithstanding this concession, Plaintiff’s relies on marketing puffery
     about “any version of iOS,” PEX 103 (Apl-Corellium_00045653), and documents that
     casually reference “iOS 9” and “iOS 10,” see PSOF Opp. ¶ 56, neither of which is a valid
     iOS version, see PEX 85 (Peterson Suppl. Decl.) Ex. A. In addition, Plaintiff concedes that
     there is no evidence that Corellium decrypts any IPSW files, PSOF ¶ 49, Material Fact No. 9,
     supra, and Apple encrypted the iOS kernel prior to version 10.3, see Ex. 1 (Krstic Dep.) at
     18:20-19:6. Finally, Plaintiff does not dispute that Corellium is unable to work with versions
     prior to iOS 10.3 due to the presence of 32-bit code.
  57. Plaintiff incorrectly disputes that the Corellium product does not support versions of iOS
     prior to 10.3. See Material Fact No. 56, supra. The copyrights asserted by Apple in this
     action explicitly disclaim prior versions and only cover new code. See Material Fact No. 20,
     supra.
  58. Plaintiff claims that the Corellium product competes with Apple’s offerings. Plaintiff’s cites
     do not support that the Corellium product competes with physical devices. For example,
     Apple’s engineers
               See DSMF ¶ 59; Material Fact No. 59, infra.                              has not been
     marketed to the public, PEX 88 at 1, and is “thus not competitive with the” Corellium
     product, Ex. 9 (Second Rogs.) No. 18. In any event, it would not compete. See Ex. 10
     (Federighi Dep.) at 82:19-83:1. Excepting Mr. Firlik, Apple’s engineers do not believe that
     XCode competes with the Corellium product. Ex. 1 (Krstic Dep.) at 113:4-12; Ex. 3
     (Andrews Dep.) at 122:2-21. Finally, Plaintiff cannot explain how the Corellium product,
     which is designed for security research and costs thousands of dollars annually, could
     possibly compete with Apple’s “$99/year” Xcode offering for app development.
  59. Plaintiff disputes that Corellium does not compete with physical iPhones, but its own
     engineers disagree. See DSMF ¶ 59. Plaintiff relies on Corellium’s marketing material, but
     that material makes clear that the Corellium product “doesn’t have any direct competitors.”
     PSOF ¶ 72; see also DSMF Opp. ¶ 72 (explaining what Corellium’s marketing materials
     claim). Plaintiff’s claim that the Corellium “replaces some uses of physical iPhones” is



                                                    8
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 10 of 18



      directly contradictory to the evidence cited. Ex. 3 (Andrews Dep.) at 55:10-18 (Corellium
      “wouldn’t have obviated the need for those phones in the racks”); Ex. 6 (Wang Dep.) at
      117:8-118:9 (noting that the Corellium product can do things that a physical iPhone cannot).
   60. Plaintiff does not actually dispute that “[p]roduction iPhones are not suitable for security
      research.” DSMF ¶ 60. Rather, Plaintiff argues “that traditional physical iPhones are required
      for security research.” But witnesses have made clear both that (i) security research needs to
      be verified on a physical device and (ii) excepting verification, production iPhones are not
      suitable to security research. See, e.g., Ex. 4 (Marineau-Mes Dep.) at 76:10-22, 90:14-91:6;
      Ex. 6 (Wang Dep.) at 117:18-118:9.
   62. Plaintiff does not dispute that Corellium “engages in a vetting process,” and only disputes the
      merits of that process. That process is more involved than mere “Googling names,” and
      Plaintiff does not dispute that Corellium rebuffed several potential customers due to that
      vetting. See, e.g., Ex. 25 (Gorton Dep.) at 122:12-123:21, 124:3-25. Defendant disputes
      Plaintiff’s assertion that it does not know who its users are. DSMF Opp. ¶¶ 66-68.
   63. Plaintiff disputes that Corellium knows its customers use cases and objects to the cited
      testimony as lacking foundation and hearsay. However, Ms. Gorton’s testimony is based on
      the extensive vetting process for which there is ample foundation. See Material Fact No. 62,
      supra. Moreover, it is not hearsay to the extent that it describes Corellium’s knowledge of its
      customers’ stated use cases. The “miscellaneous” category is not “vague” because the cited
      testimony notes that it is (i) rare and (ii) involves “things like continuous integration or the
      development of tools.” Ex. 25 (Gorton Dep.) at 118:4-11. Plaintiff’s additional arguments
      about Corellium’s brief are inappropriate. See S.D. Fla. L.R. 56.1(b)(2)(C).
   64. Plaintiff’s claim that the “Corellium product is designed to circumvent the secure boot chain”
      is an improper legal conclusion. In any event, Plaintiff is wrong. See Def.’s SJ Opp. at 8-10.
   65. Plaintiff disputes that Corellium’s ECID process “prevents its users from tricking or
      confusing Apple’s servers.” Apple cites no evidence that the alleged “false ECID” tricks or
      confuses Apple’s servers. Thus, Apple is unable to dispute this material fact.
   66. Plaintiff only disputes the purpose for which Corellium modifies certain features, arguing
      that such purpose is unsupported. However, Mr. Skowronek quite plainly states that these
      features are modified to serve the security research purpose. See, e.g., Ex. 32 (Skowronek
      Dep.) at 252:9-22 (“security research users are not really concerned about” firmware



                                                     9
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 11 of 18



       validation), 258:14-259:1 (modifying the trust cache “is fairly essential to the security
       research purpose”).
   68. Plaintiff does not dispute that Chris Wade and Corellium have submitted valuable bugs to
       Apple.
   69. Plaintiff disputes that any Corellium customer has ever submitted bugs to Apple that were
       found by use of the Corellium product. Mr. Wade’s testimony is clear that Corellium’s
       customers have reported to Corellium that they have submitted bugs to Apple, which is not
       hearsay for at least the purpose of Corellium’s belief about the uses of its product.
   70. Plaintiff disputes Corellium’s subjective belief as to the lawfulness of its activities. Plaintiff
       is incorrect. See, e.g., DSMF ¶ 70; DSMF Opp. ¶ 77.
   71. Plaintiff claims that the cited testimony lacks foundation and constitutes a legal opinion.
       Plaintiff is wrong. See Ex. 25 (Gorton Dep.) at 177:5-7 (Plaintiff’s examiner clarifying that
       “I’m not asking for the legal basis, but what facts underpin that belief?”). See also Material
       Fact No. 34, supra.
   72. Plaintiff disputes that “[n]o one at Apple informed anyone at Corellium that Corellium’s
       products infringed on any of Apple’s copyrights or violated the [DMCA].” DSMF ¶ 72. The
       material fact is correct as written. Id.; Material Fact No. 79, infra. Plaintiff cites no evidence
       to the contrary.
   75. Plaintiff claims that the Security Research Device Program competes with the Corellium
       product. This bare claim is contrary to the testimony of Mr. Marineau-Mes, and in any event
       the program is not public. Ex. 4 (Marineau-Mes Dep.) at 90:14-91:6, 175:7-10; DSMF ¶ 74.




                                                     10
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 12 of 18



           II. DEFENDANT’S RESPONSE TO PLAINTIFF’S ADDITIONAL FACTS 5

   76. Disputed in part. Undisputed that in 2011 Mr. Wade started an emulation project called
       iEmu, and that the referenced documents say what they say. Disputed to the extent that
       becoming “more of a target” implies any knowledge or admission of wrongdoing.
   77. Disputed in part. Apple made an offer to purchase Virtual after extensive, bilateral
       negotiations between Mr. Wade and Apple. Ex. 41 (Smith Dep.) at 32:1-19. Disputed that
       Mr. Marineau-Mes


                   Ex. 4 (Marineau-Mes Dep.) at 139:8-24 (quoting Ex. 52 (Apl-Corellium_
       00044287) at 87). The document referencing                                is irrelevant here.
   78. Disputed. This testimony is inadmissible hearsay submitted for the truth of what was said.
       FRE 801.
                                                                            Ex. 24 (Wade Dep.) at
       107:13-25, 128:3-15.
   79. Disputed. See, e.g., DSMF ¶ 72. Apple was aware of Corellium’s intention to sell access to
       the Corellium product in September 2017. DSMF ¶ 32; Ex. 46 (Apl-Corellium_00003979) at
       80. Nothing Plaintiff cites supports the claim that Corellium would need a license to
       “commercialize iOS.”
                                         Ex. 4 (Marineau-Mes Dep.) at 143:9-144:23. The other
       was merely a question about




       Ex. 1 (Krstic Dep.) at 219:4-10; see also id. at 67:22-68:20, 165:8-14.
   80. Disputed. See, e.g., DSMF ¶¶ 34, 71.
   81. Disputed in part. Disputed as to the implication that Mr. Wade
                                                Ex. 24 (Wade Dep.) at 144:24-145:6, 273:4-7; Ex.
       32 (Skowronek Dep.) at 319:11-25. The purported fact is not relevant to any claim.


   5
     To the extent that Corellium indicates that a proffered fact is “Undisputed,” Corellium does so
   solely for the purposes of summary judgment and without waiving any evidentiary objections to
   the admissibility of the evidence. See Fed. R. Civ. P. 56(c)(2) & advisory committee note to 2010
   amendment.


                                                   11
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 13 of 18



   82. Undisputed.
   83. Disputed in part. Disputed that access to a
                                               See, e.g., Ex. 6 (Wang Dep.) at 76:6-25. Irrelevant.
   84. Undisputed that the document says what it says. Disputed to the extent that Plaintiff implies
      that “SEP Emulation” began in “Nov-Dec 2018” because the document shows that “SEP
      Emulation” began at least as early as October 8, 2018. PEX 108 (Correllium-015495) at 95.
   85. Disputed in part. Undisputed that the documents say what they say. Disputed the implication
      that “SEP Emulation” was a “new feature” as of November 2018. See Material Fact No. 84,
      supra.
   86. Undisputed.
   87. Disputed in part. Undisputed that the Corellium product uses parts of IPSW files. E.g. Ex. 6
      (Wang Dep.) at 146:18-147:1; DSMF ¶ 46. Defendant objects to Plaintiff’s claim that the
      Corellium product “extracts, copies, publicly displays, and modifies IPSW files” as a legal
      conclusion and misleading. See DSMF ¶¶ 43, 45-47, 66.
   88. Disputed. The testimony of Alexander Stamos on how virtualizing iOS might be
      accomplished is irrelevant opinion testimony: “Stamos has not performed a technical analysis
      of the Corellium Apple Product or reviewed any of the factual record in this case.” ECF No.
      451 at 7; DEX 5 (Stamos Dep.) at 37:15–7, 40:14–41:6, 61:19–62:3. The Corellium product
      does not require “[f]ull access to iOS” to perform its security research function. See, e.g.,
      DSMF ¶¶ 43, 45-47, 66; Material Fact No. 87, supra.
   89. Disputed in part. The Corellium product dynamically unpacks the IPSW file such that any
      storage is as transient as possible. DSMF ¶ 53; Material Fact No. 53, supra. See also PEX 86
      (Nieh Suppl. Rep.) ¶ 13 (noting that the downloaded copy of the IPSW file remains only
      through set up and only for “a few minutes”).
   90. Disputed. Disputed that the Corellium product works with any versions of iOS predating iOS
      10.3. DSMF ¶ 56; Material Fact No. 56, supra. Plaintiff has already conceded that the
      Corellium product “supports virtualization of all iOS operating systems beginning with iOS
      10.3 through the current iOS 13.” PSOF ¶ 36 (emphasis added). In addition, Plaintiff
      concedes that there is no evidence that Corellium decrypts any IPSW files, PSOF ¶ 49,
      DSMF ¶ 9, and Apple encrypted the iOS kernel prior to version 10.3, see Ex. 1 (Krstic Dep.)
      at 18:20-19:6. Finally, Plaintiff does not dispute that Corellium is unable to work with



                                                     12
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 14 of 18



      versions prior to iOS 10.3 due to the presence of 32-bit code. Disputed the implication that
      the Corellium product displays anything from iOS versions 9.0 through 13 that falls under a
      copyright that Apple asserted in this action. See DSMF ¶¶ 20-24; Material Fact Nos. 20-24,
      supra.
   91. Undisputed that Corellium uses IPSW files for internal testing purposes.
   92. Disputed in part. Irrelevant. The cited PR emails do not establish that the outreach was done
      solely, or even primarily, “[a]s a public relations strategy.”
   93. Disputed in part. Corellium “first offered a cloud product,” in the form of beta testing
      accounts, to potential customers in 2018. Ex. 25 (Gorton Dep.) at 52:19-53:9.
   94. Disputed in part. Disputed the implication that           did or does anything with the
      Corellium product other than initially evaluate the product, sell it to its customers, and use it
      to troubleshoot for its customers. See Ex. 54 (           Dep.) at 85:3-20.
   95. Undisputed.
   96. Disputed in part. Corellium does not know the precise identity of the customers to which




   97. Undisputed. Irrelevant.
   98. Undisputed. Irrelevant.
   99. Disputed in part. Disputed that “Corellium wanted to ‘sell their product to whoever was
      interested in acquiring it.’” PSOF Opp. ¶ 99 (quoting PEX 95 (                Dep.) at 102:21-
      103:3. The cited testimony is speculative, lacks foundation, and contains hearsay. FRE 602,
      801.
   100.   Disputed in part. The initial vetting process described, which involves more than internet
      searches and talking to mutual contacts, is that for a “Fortune 50, 100, or Fortune 500 based
      company[y]” or “a reputable company.” Ex. 45 (Dyer Dep.) at 32:2-37:7. Non-enterprise
      requests are “just ignore[d]” unless Corellium is able to perform “some initial vetting.” Id.
      The cited evidence for the proposition that Corellium does not assess background checks or
      security clearances was specifically limited “to the initial vetting process.” Id. at 43:21-45:16
      (emphasis added). In addition to ignoring most non-enterprise requests, Corellium’s vetting



                                                    13
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 15 of 18



      resulted in nineteen declined enterprise requests. Ex. 53 (Def.’s Fifth Am. Answers to Pls.’s
      First Set of Interrogs.) No. 15.
   101.   Undisputed that
                                                                   PEX 44 (Rogs.) No. 9.
   102.   Disputed in part. Undisputed that Corellium sold its product to
                                                                                                   Ex.
      25 (Gorton Dep.) at 160:17-22; PEX 44 (Rogs.) No. 9. Plaintiff twists Mr. Stamos’s
      testimony, which clearly referenced certain governments and not companies within those
      governments. Ex. 11 (Stamos Dep.) at 252:12-253:19
                                            ). In fact, Corellium has not directly sold the Corellium
      product to any governments. PSOF Opp. ¶ 96.
   103.   Disputed in part. The evidence does not establish that                ever had a trial
      account. Undisputed that Corellium performed ongoing vetting of                    and declined
      to sell to it based on the results of that vetting. See also Material Fact No. 100, supra.
   104.   Disputed in part. Undisputed that Corellium initially engaged with the
                                                          and ultimately declined to sell it the
      Corellium product. Disputed that Corellium “received payment before refunding them after
      inquiring further about particularly their ties to the                               paid
      Corellium “before the order form was executed” and during Corellium’s ongoing vetting. Ex.
      25 (Gorton Dep.) at 163:8-164:7. Again, Plaintiff grossly mischaracterizes Mr. Stamos’s
      testimony regarding certain foreign governments as applying to all companies within those
      countries. Ex. 11 (Stamos Dep.) at 251:
   105.   Undisputed. Irrelevant.
   106.   Undisputed. Irrelevant.
   107.   Undisputed. Irrelevant.
   108.   Undisputed. Irrelevant.
   109.   Disputed in part. Incomplete.                        provides


                                                                 at 64:1-14, 77:1-7.
   110.   Undisputed. But see Material Fact No. 109, supra.
   111.   Disputed.



                                                    14
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 16 of 18



                           Apple adds its own interpretation. Irrelevant.
   112.   Disputed. Incomplete. The cited reference refers only to “bugs which would not qualify
       under the parameters of the Apple Security Bounty program,” PEX 44 (Rogs.) No. 7, and
       not, as Plaintiff claims, “all iOS vulnerabilities.” A “[v]ulnerability is a technical term for a
       bug that has security impact.” Ex. 1 (Krstic Dep.) at 102:4-6.
   113.   Disputed in part. Nothing cited establishes that money received from                 for bugs
       “helped fund Corellium’s development.”
                                                                                           6


   114.   Undisputed. Irrelevant. Notably, Apple does not require that participants in the Bug
       Bounty program report all vulnerabilities, much less bugs, to Apple. Ex. 44 (Shirk Dep.) at
       78:1-24.




   6
    Plaintiff cites to pages of the Gorton deposition transcript that simply do not exist. See PSOF
   Opp. ¶ 113 (citing, inter alia, Ex. 25 (Gorton Dep.) at 218:17-219:13, 225:25-226:12, 229:13-
   230:24).


                                                     15
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 17 of 18



   Dated: June 2, 2020                COLE, SCOTT & KISSANE, P.A.
                                      Counsel for Defendant CORELLIUM, LLC
                                      Esperante Building
                                      222 Lakeview Avenue, Suite 120
                                      West Palm Beach, Florida 33401
                                      Telephone (561) 612-3459
                                      Facsimile (561) 683-8977
                                      Primary e-mail: justin.levine@csklegal.com
                                      Secondary e-mail: lizza.constantine@csklegal.com

                                      By: s/ Justin B. Levine
                                      JONATHAN VINE
                                      Florida Bar. No.: 10966
                                      JUSTIN B. LEVINE
                                      Florida Bar No.: 106463
                                      LIZZA C. CONSTANTINE
                                      Florida Bar No.: 1002945
                                      MICHAEL A. BOEHRINGER
                                      Florida Bar No.: 1018486

                                      and

                                      HECHT PARTNERS LLP
                                      20 West 23rd St. Fifth Floor
                                      New York, NY 10010
                                      Tel: (212) 851-6821
                                      David L. Hecht pro hac vice
                                      Email: dhecht@hechtpartners.com
                                      Minyao Wang pro hac vice
                                      Email: mwang@hechtpartners.com




                                        16
Case 9:19-cv-81160-RS Document 546 Entered on FLSD Docket 06/02/2020 Page 18 of 18



                                         CERTIFICATE OF SERVICE
                   I HEREBY CERTIFY that on June 2, 2020, a true and correct copy of the foregoing
   has been transmitted by electronic filing with the Clerk of the court via CM/ECF, which will send
   notice of electronic filing to all counsel of record.




                                                     17
